



Exhibit 10.1


January 28, 2019




Mr. Adam Hanft
Chief Executive Officer
Hanft Projects LLC
55 Fifth Avenue, Penthouse
New York, NY 10003


Dear Adam:


This letter sets forth our agreement (the “Agreement”) regarding a consulting
engagement between Hanft Projects LLC and The Scotts Company LLC (“Scotts” or
the “Company”). For the purposes of this Agreement, the term “Contractor” means
Hanft Projects LLC, its primary designee/employee Adam Hanft, and any other
designee or employee of Hanft Projects LLC. These consulting services are
separate and distinct from the services Mr. Hanft is and will be providing as a
member of the Scotts Miracle-Gro Company’s Board of Directors (the “Board”) or
any Board Committees or other Committees on which Mr. Hanft may serve.


I.
Scope of Services



Subject to the approval of the Board, Contractor agrees to provide the
consulting services to Scotts described below:


1.
Develop creative assets for a variety of existing Scotts brands, including
broadcast and social, and participate with the internal team on the execution
and production of these assets;



2.
Support, guide and supplement the management of external agency and creative
resources as they create, develop and produce work for Scotts;



3.
Support the internal consumer team - our "studio" and the SBUs - on the
development of portfolio strategies, brand and product strategy for existing and
new products, the content of creative briefs, and related activities;



4.
Work with internal teams on the development and execution of web and content
strategies;



5.
Work with the internal research and insight teams to drive innovation and the
exploration of new modalities to better understand consumer behaviors, wants and
needs;



6.
Support Scotts’ internal DTC team in its transformative and catalytic roles
across all areas of activity, including branding, positioning, new product
development, targeting customer acquisition and CRM;



7.
Work with corporate strategy on overall company direction, identify relevant
trends and their application to the Company's goals;



8.
As appropriate, introduce business opportunities to the company with regard to
strategic partnerships, joint ventures, mergers and acquisitions;








--------------------------------------------------------------------------------











9.
Provide coaching and thought leadership to key company executives as they seek
to drive cultural change and nurture a more responsive and agile internal
environment; and



10.
Work with Hawthorne, as required, across all areas of strategy, branding and
messaging to our key target audiences.



Contractor and the Company may agree to modifications of these work activities
from time to time as necessary to achieve the purpose of this Agreement. When
such modifications are necessary, Contractor and the Company will execute an
amendment to this agreement reflecting the agreed upon modifications, which may
include, by way of non-limiting examples, modifications regarding the work
activities, the hours of consulting services provided, and/or the consulting
fees and expenses paid to Contractor. Company expects Contractor to provide a
minimum of 1,000 hours (50% of FTE) of consulting services during the term of
this Agreement (outside services in his capacity as a member of the Board).


In providing consulting services to Scotts under this Agreement, Contractor will
be an independent contractor and will not be an employee, agent, partner, or
joint venturer of Scotts or of any of Scotts’ affiliates, or of any of its or
their respective officers, directors or employees. Except as provided as a
member of the Board, if applicable, and except as otherwise expressly stated
herein including in paragraph 1(b), Mr. Hanft and any other designee or employee
of Contractor will not participate in or receive benefits under any of Scotts’
employee fringe benefit programs or receive any other fringe benefits from
Scotts, including, without limitation, the health, disability, life insurance,
retirement, equity awards, pension and profit sharing benefits on account of the
consulting services provided to Scotts under this Agreement.


II.
Length of Agreement



The term of this Agreement will commence on February 1, 2019 and will end on
January 31, 2020, unless terminated earlier under Section V.1. The term of this
Agreement may be extended only by written agreement, signed by both parties and
setting forth expressly the terms related to the consulting fee.


III.
Authority



In providing consulting services to Scotts under this Agreement, Contractor will
have no authority at any time to assume or create any obligation or liability,
express or implied, on Scotts’ behalf or in Scotts’ name or to bind Scotts in
any manner whatsoever.


IV.
Consulting Fees and Expenses



1.
In exchange for providing the consulting services hereunder, during the term of
this Agreement, Scotts shall pay Contractor a consulting fee consisting of a
combination of cash and restricted stock units, as follows:



a.
A monthly cash payment of $75,000 for each month during the term irrespective of
whether Scotts requests that Contractor provides consulting services hereunder.
Contractor shall be required to submit monthly invoices including days/hours
worked with brief descriptions of the services provided. Scotts shall pay
Contractor within 30 days of its receipt of Contractor’s invoices.



b.
A one-time grant of restricted stock units (“RSUs”) with a grant date value of
$400,000. The RSUs’ shall be issued in the name of Adam Hanft individually. The
number of






--------------------------------------------------------------------------------











RSUs will be determined by dividing the intended grant date value by the closing
price of a share on the grant date, rounded up to the next whole share. Each
dividend equivalent represents the right to receive additional RSUs in respect
of the dividends that are declared and paid during the period beginning on the
Grant Date and ending on the applicable Settlement Date. The RSUs and any
related dividend equivalents will vest on January 31, 2020, provided that this
Agreement has not otherwise been terminated or notified for termination on that
date for any reason listed in Section V.1 of this Agreement. Should Scotts
terminate this Agreement pursuant to Section V.1(a), this grant shall be
considered to be liquidated damages to Contractor and vest and settle in
accordance with Section V.2.


i.
With the exception of the vesting provisions described above and in Section V.2,
the award of RSUs and related dividend equivalents shall be subject to the terms
of The Scotts Miracle-Gro Company Long Term Incentive Plan, effective as of
January 27, 2017 (the “Plan”), and the standard terms and conditions of the
applicable award agreement. In the event of any conflicts or ambiguity between
this Agreement and the terms of the Plan and/or the award agreement, the Plan
and/or award agreement will be controlling.



2.
Scotts also will pay or reimburse Contractor for all reasonable expenses
incurred by Contractor in connection with providing consulting services to
Scotts as contemplated herein, including, without limitation, all reasonable (a)
telephone and fax expenses, and (b) travel expenses, including, without
limitation, transportation, food and lodging, incurred in connection with
attending Scotts approved meetings pursuant to this consulting agreement.
Contractor must incur and account for expenses in accordance with the policies
and procedures established by Scotts as a precondition to Scotts’ obligation to
pay or reimburse Contractor for such expenses pursuant to the terms of the
preceding sentence. This includes describing expenses in reasonable detail on
invoices. Scotts will provide private transportation when practical and
economically reasonable.



3.
Contractor agrees to provide, at its own expense, all equipment necessary to
provide the consulting services contemplated herein and to be responsible for
its own overhead costs and expenses except for those expenses that Scotts has
expressly agreed to pay pursuant to the terms of the preceding paragraph.



V.
Termination



1.
Scotts shall be permitted to terminate this Agreement and its consulting
relationship with Contractor under any of the following circumstances: (a) upon
Scotts’ 60 days advance written notice to Contractor, (b) Mr. Hanft’s death or
disability, or Contractor ceasing operations, (c) Contractor’s material breach
of its obligations to Scotts if such breach is not cured within 30 days after
receiving notice thereof, (d) Contractor’s and/or Mr. Hanft’s indictment for a
felony or serious misdemeanor, (e) Contractor’s and/or Mr. Hanft’s commission of
an act of fraud or bad faith toward Scotts, or (f) Contractor’s and/or Mr.
Hanft’s misappropriation of any funds, property or rights of Scotts. Contractor
shall be permitted to terminate this Agreement and its consulting relationship
with Scotts upon Contractor’s 30 day advance written notice to Scotts.



2.
In the event that Scotts terminates this Agreement for any reason other than
those listed in Section V.1(b)-(f), Scotts will pay Contractor the total value
of this Agreement less any amounts already paid pursuant to this Agreement, as
well as any expenses Contractor has incurred pursuant to






--------------------------------------------------------------------------------











the terms of this Agreement prior to the date of such termination, as liquidated
damages to Consultant. In such an event, the one-time RSU grant and related
dividend equivalents, if any, will vest upon termination; however, the RSUs will
not settle until January 31, 2020.


3.
In the event that Contractor terminates this Agreement and its consulting
relationship with Scotts or Scotts terminates this Agreement and its consulting
relationship with Contractor for any reason listed in Section V.1 of this
Agreement, such termination shall not affect Scotts’ obligation to pay
Contractor for the amounts Contractor has earned prior to the date of such
termination or reimburse Contractor for the expenses Contractor has incurred
pursuant to the terms of this Agreement prior to the date of such termination.



VI.
Confidential Information and Insider Trading



1.
In providing the consulting services contemplated herein, Contractor will
receive Confidential Information about Scotts and its affiliates. Maintaining
the confidential nature of this information is very important to Scotts. As used
in this Agreement, “Confidential Information” is any information about Scotts,
or its affiliates, to which Contractor gains access in connection with its
provision of consulting or other services to Scotts, including Mr. Hanft’s
service as a member of the Board. Confidential Information does not include
information Contractor can show (a) was already in Contractor’s possession prior
to the time Contractor received such information as a consultant to Scotts, or
(b) is publicly available or otherwise in the public domain by means other than
Contractor’s violation of the terms of this Agreement.



2.
Contractor agrees to not at any time hereafter, without the prior written
consent of Scotts, disclose, directly or indirectly, any Confidential
Information or use any Confidential Information for any purpose other than
providing consulting services to Scotts as contemplated herein.



3.
In an effort to avoid the appearance of impropriety, Contractor agrees to follow
all laws and regulations concerning insider trading, as well as Scotts Insider
Trading policy (attached), during the term of this Agreement. Further,
Contractor agrees that Contractor will not engage in any transaction of Scotts
securities during the term of this Agreement except while the Scotts trading
window is open, and even then only if Contractor is not in possession of
material, non-public information. Following the termination of this Agreement,
Contractor agrees that Contractor remains subject to the Scotts Insider Trading
policy until the next scheduled open trading window period and will not engage
in any transaction of Scotts securities until then, and then only if Contractor
is not in possession of material, non-public information.



4.
Contractor agrees to promptly return to Scotts, upon Scotts’ request, all
electronic or tangible documents that contain any Confidential Information and
to retain no copies.



5.
These confidentiality obligations are in addition to, and not in place of, any
and all confidentiality obligations arising as a result of Mr. Hanft’s
membership on the Board and applicable Board Committees.



VII.
Other



1.
Contractor understands and agrees that this Agreement does not obligate Scotts
to utilize Contractor’s consulting services, but it is intended to set forth the
terms pursuant to which Scotts may utilize Contractor’s consulting services in
Scotts’ discretion.








--------------------------------------------------------------------------------











2.
Contractor is not permitted to assign, sell or otherwise transfer any of its
rights or obligations hereunder.



3.
Contractor acknowledges that neither Scotts nor any representatives of Scotts
have made any representations or promises about the tax implications of this
Agreement. Nothing in this

Agreement may be construed as tax advice from Scotts to Contractor.  Contractor
has been encouraged to discuss the tax implications of this Agreement with his
own tax and financial counsel.




THE SCOTTS COMPANY LLC
 
 
By: /s/ DENISE STUMP
Denise Stump
EVP, Global Human Resources & Chief Ethics Officer







ACKNOWLEDGED AND AGREED:
 
 
By: /s/ ADAM HANFT
Adam Hanft, Chief Executive Officer
Hanft Projects LLC






